Citation Nr: 9933449	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-00 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1971 and 
from May 1975 to August 1975.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
1997 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan. 


FINDINGS OF FACT

1.  The veteran was not involved in combat.  

2.  There is no object verifiable evidence of a stressor in 
service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for post-traumatic 
stress disorder.  A number of entries, including discharge 
reports associated with the claims file, reflect diagnoses of 
post-traumatic stress disorder.  As a preliminary matter, the 
Board, thus, finds that the veteran's claim for service 
connection of post-traumatic stress disorder is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented claim which is 
not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to his claim.  
The Board is also satisfied that all the facts relevant to 
this claim have been properly and sufficiently developed.  

The veteran claims that he suffers from post-traumatic stress 
disorder as a result of stressors experienced in Vietnam.  
Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive of the claimed in-service stressor.  Id.  

The evidence necessary to establish the occurrence of a 
stressor during service to support the claim for post-
traumatic stress disorder will vary depending on whether the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1933).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, providing that the veteran's testimony is found to 
be satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. §  3.304(d), (f).  However, 
if it is determined that the veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  

In such cases, the record must contain service records or 
other supportive evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); see also West v. Brown, 7 Vet. App. 70 (1994).  
Nothing in the statutes or regulations governing service 
connection for post-traumatic stress disorder, however, 
requires that such corroboration be found in the service 
medical records; rather, the VA must consider whether the 
veteran's account of his stressors is inconsistent with the 
available service records.  See Doran v. Brown, 6 Vet. App. 
289 (1994).

The veteran in various statements, including statements made 
to examiners and a stressor statement submitted in September 
1997, identifies a number of combat stressors he claims to 
have experienced while in Vietnam.  The veteran has indicated 
that, although his MOS was that of a telephone lineman, he 
served as door gunner on a helicopter and performed sweep 
patrols.  The stressors identified by the veteran consist of 
having been subject to enemy fire, having watched other 
service members killed in combat, having been on a helicopter 
when it was shot down, having been on guard duty, and having 
shot a Vietnamese boy. 

The RO has obtained service personnel records, including the 
veteran's DD-214.  
Service department records do not document the veteran's 
involvement in combat.  The veteran does not dispute that he 
did not receive a citation for involvement in combat, and the 
veteran's DD-214 reflects that the veteran was a field 
wireman.  Notwithstanding the veteran's assertion that he 
served as a gunner aboard a helicopter, personnel records, 
which reflect that the veteran served as a field wireman, do 
not corroborate the veteran's assertion in this respect.  

Further, the claims file does not reflect objective 
verifiable evidence of the claimed stressors.  An October 
1998 response from the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR) failed to reveal 
information corroborating the veteran's alleged involvement 
in combat.  USASCRUR indicated in its response that it was 
unable to document that the veteran was a perimeter guard or 
that he served as a door gunner.  In addition, the veteran's 
claims to having been involved in a combat related helicopter 
crash appear inconsistent with information obtained through 
USASCRUR.  A May 1970 significant activities report documents 
that an aircraft received small arms fire during a mission.  
That report does not reflect that the aircraft was downed, 
indicates that those parts of the aircraft that were hit were 
"non-vital," and further indicates that the aircraft was 
mission ready the following day.  An October 1970 report that 
documents non-combat destruction and/or damage of aircraft 
reflects that no aircraft were damaged or destroyed in combat 
during the time frame represented by that report.  

In its October 1998 response, USASCRUR posited a line of 
additional information that would be needed to accomplish any 
further development concerning the veteran's allegations that 
he served as a gunner in service.  These involve details 
concerning training received by the veteran and specific time 
frames during which events occurred.  The veteran's 
statements, which lack reference to individual names or 
specific periods of time, are undoubtedly vague.  
Furthermore, the veteran indicated in a September 1997 
stressor statement that he could not remember the dates of 
the alleged incidents.  In light of the veteran's claimed 
inability to remember additional relevant information and the 
paucity of information otherwise corroborating the factual 
predicate underlying the veteran's claims, additional 
stressor development would serve no purpose.  All development 
practicably possible has been undertaken, and the Board is 
constrained to conclude that the veteran was not involved in 
combat and that there is no object verifiable evidence of a 
stressor in service.  Because the veteran's claimed stressors 
cannot be verified and, in fact, appear to some degree to be 
contradicted by the evidence of record, the veteran's appeal 
must be denied.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

